of a final written judgment, and is therefore of no effect.    See NRAP
                4(a)(1); NRS 164.015(6); Rust v. Clark Cty. School District, 103 Nev. 686,
                747 P.2d 1380 (1987). Accordingly, we conclude that we lack jurisdiction,
                and we
                           ORDER this appeal DISMISSED.




                                                        ciankr
                                                  Parraguirre


                                                                                 J.
                                                  Douglas



                                                  Cherry



                cc: Hon. Frances Doherty, District Judge, Family Court Division
                     Roger Hillygus
                     David D. Spitzer
                     Hawkins Folsom & Muir
                     Law Offices of Ryan J. Earl
                     Law Offices of Michael B. Springer
                     Todd L. Torvinen
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    2
(0) I947A